Title: To James Madison from Richard Bland Lee, 2 August 1819
From: Lee, Richard Bland
To: Madison, James


SirWashington August 2. 1819
I take the liberty of sending to you herewith a copy of an Oration which I was unexpectedly called upon to deliver on the Annual celebration of our Independence on the 5th. July last.
I have endeavored to keep out of view the Party discords of our Country, confining myself to a narrative of the Principal events which have ocurred since the birth of our Nation. In doing this tho’ I endeavored to introduce as few names as possible, bestowing praise rather on the general wisdom and vertue of my Countrymen than on perticuler Individuals, there were some so connected with the important events narrated from the stations which they filled and the parts which they acted, that it would have been manifestly unjust to have omitted them. And amongst those patriots you deservedly hold a conspicuous place.
I have endeavored to bring into view only meritorious acts in the approbation of which all were united, and as far as my feeble powers permitted to confirm the harmony & concord which now prevail and which seem to be perticulerly necessary at this time to rescue us from present difficulties & to establish permanently our future prosperity.
Having necessarily introduced your name into the oration will be my excuse for troubling you with this letter and a copy of it.
Sincerely praying that you may long live in health and comfort to witness the liberty and happiness of your Country to which you have so largely contributed—I remain with the greatest esteem yr obt sert
Richard Bland Lee
